DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-21 are pending. Claims 1, 14, and 19-20 have been amended.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
The office disagrees with the arguments regarding Watzke and Holley references. Both references are in the field of temperature sensing and controlling for refrigerated containers. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., active mode; control element mode; etc., actual temperature sensed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments are towards a very narrower interpretation of the art. The claims are only requiring that the visual indicator display information about the temperature of the beverage container. The art references Watzke and Holley, each teach gathering and sensing the temperature of a beverage/bottle space and displaying that information. Under broadest reasonable interpretation, the temperature information can correlate to the operating mode (i.e., if the mode is heating, then information displayed indicates that the temperature of the beverage will be elevated in order to heat the beverage, if the mode is cooling then the information displayed indicates that the temperature of the bottle/beverage is lowered in order to cool). 
Both references are inherently providing information about the temperature. Applicant is appearing to argue about the actual temperature sensed which very different from temperature information. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the beverage container receptacles (of claims 17-21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (2,245,234) in view of Perrins (US 2004/0025530 A1), Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” Van Druten (WO 2008/069667 A2) and Holley, Jr. (US 6,703,590 B1).

Regarding Claim 1: Tanner teaches a beverage cooler (10), comprising: a first chamber (12, upper portion of 12) accessible to a user through a cooler door (16); a second chamber (lower portion of 12) disposed beneath and separated from the first chamber (by bottles 38).

Tanner fails to teach the following: a beverage container tray disposed between and separating the first chamber from the second chamber, wherein the beverage container tray comprises a plurality of tray openings, each tray opening configured to receive a beverage container; a seal disposed within each beverage container tray opening, wherein the seal is configured to fill a space between the beverage container each tray opening and the beverage container disposed in the respective beverage container tray opening; and a visual indicator at a tray opening a beverage container opening, the visual indicator electronically coupled to an indicator controller configured to control the visual indicator based on the temperature of the beverage container disposed in the respective tray opening, wherein the indicator controller is electronically coupled to a temperature sensor, and wherein the visual indicator is configured to display information about the temperature of the beverage container disposed in the respective beverage container tray opening.

Perrins a beverage container tray (54) disposed between and separating a first chamber from a second chamber (sections of internal chamber in 100, Figure 12), wherein the beverage container tray (54) comprises a plurality of tray openings (covered by 8 and defined by ring 6), each tray opening configured to receive a beverage container (22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a beverage container tray disposed between and separating the first chamber from the second chamber, wherein the beverage container tray comprises a plurality of tray openings, each tray opening configured to receive a beverage container to the structure of Tanner as taught by Perrins in order to advantageously organize and support the bottles within the cooler (see Perrins, paragraph [0006], lines 1-9). 

Van Druten teaches a seal (34) disposed within each tray opening (tray opening in 32), wherein the seal (34) is configured to fill a space between a beverage container (31) each tray opening (32) and a beverage container (31) disposed in the respective tray opening (see Figure 3b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a seal disposed within each beverage container tray opening, wherein the seal is configured to fill a space between the beverage container each tray opening and a beverage container disposed in the respective beverage container tray opening to the structure of Tanner as taught by Van Druten in order to advantageously provide to hold the container in place and keep cool around the beverage (see Van Druten, page 13, lines 16-23).   
Watzke teaches a visual indicator (28) at a tray opening (14), the visual indicator (28) electronically coupled to an indicator controller (22, 24, 26, 32) configured to control the visual indicator (28) based on the temperature of a beverage container disposed in the respective tray opening (14, paragraph [0042], lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a visual indicator at a tray opening a beverage container opening, the visual indicator electronically coupled to an indicator controller configured to control the visual indicator based on the temperature of a beverage container disposed in the respective tray opening to the structure of Tanner modified supra as taught by Watzke in order to advantageously provide the user with the status of the beverage in a desired setting operation (see Watzke, paragraph [0042], lines 1-10).
Holley teaches wherein an indicator controller (315) is electronically coupled to a temperature sensor (315 is an integrated controller/sensor), and wherein a visual indicator (215G or 215R) is configured to display information about the temperature of a beverage container (100) disposed in a respective tray opening (220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the indicator controller is electronically coupled to a temperature sensor, and wherein the visual indicator is configured to display information about the temperature of a beverage container disposed in the respective tray opening to the structure of Tanner modified supra as taught by Watzke in order to advantageously control the settings of the desired heating/cooling operations of the beverages (see Holley, Column 5, lines 60-67 to Column 6, lines 1-7).

Regarding Claim 2: Tanner further teaches further comprising a refrigeration system (system in 13 and 21 and 25) disposed in the second chamber (lower portion of 12 below 36).  

Regarding Claim 3: Tanner further teaches wherein the refrigeration system (system in 13 and 21 and 25) comprises an evaporator coil (21) and a fan (25) disposed in the second chamber (lower portion of 12 below 36).  
Regarding Claim 4: Tanner modified supra fails to teach wherein a beverage container door is disposed at each beverage container tray opening, wherein the beverage container door is configured to open when a beverage container is inserted into the beverage container tray opening.
Van Druten teaches a beverage container door (38) is disposed at each tray opening (opening in 32), wherein the beverage container door (38) is configured to open when a beverage container (31) is inserted into the tray opening (opening in 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a beverage container door is disposed at each tray opening, wherein the beverage container door is configured to open when a beverage container is inserted into the tray opening to the structure of Tanner modified supra as taught by Van Druten in order to advantageously provide closure and platform to support the beverage that is put into and out of the receptacle (see Van Druten, page 11, lines 14-24). 

Regarding Claim 6: Tanner modified supra further teaches further comprising a beverage container shelf (36 of Tanner) disposed in the second chamber (lower portion of 12 below 36 of Tanner), wherein the beverage container shelf (36 of Tanner) is configured to support one or more beverage containers (36 of Tanner) disposed in the tray openings (6 of Perrins).  

Regarding Claim 7: Tanner further teaches wherein the shelf (36) is positioned such that at least a portion of a beverage container (38) being supported by the beverage container shelf (36) is disposed within the first chamber (upper portion of 12 above 36).  

Regarding Claim 8: Tanner further teaches wherein the position of the beverage container shelf (36) is adjustable (36 rests on 37, and can be lifted up, page 1, column 2, lines 8-12).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner (2,245,234) in view of Perrins (US 2004/0025530 A1), Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” Van Druten (WO 2008/069667 A2) and Holley, Jr. (US 6,703,590 B1), as applied to claim 1 above, and further in view of Rocha (US 2008/0225510 A1).

Regarding Claim 5: Tanner modified supra fails to teach wherein the visual indicator comprises a plurality of LED lights disposed along a perimeter of the beverage tray. 
Rocha teaches wherein a visual indicator (430) comprises a plurality of LED lights (paragraph [0044], line 1) disposed along a perimeter of an opening (see Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the visual indicator comprises a plurality of LED lights disposed along a perimeter of the tray opening to the structure of Tanner modified supra as taught by Rocha in order to advantageously provide lighting all around the opening perimeter to draw attention to the opening (see Rocha, paragraph [0044]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner (2,245,234) in view of Perrins (US 2004/0025530 A1), Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” Van Druten (WO 2008/069667 A2) and Holley, Jr. (US 6,703,590 B1), as applied to claim 1 above, and further in view of Doucet et al. (US 2012/0159968 A1), hereafter referred to as “Doucet.”

Regarding Claim 9: Tanner modified supra fails to teach wherein at least a portion of the cooler door is transparent such that a user may see into the first chamber.
Doucet teaches wherein at least a portion of a cooler door (15 of Doucet) is transparent such that a user may see into a first chamber (paragraph [0045], lines 11-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein at least a portion of the cooler door is transparent such that a user may see into the first chamber to the structure of Tanner modified supra as taught by Doucet in order to advantageously provide the user the ability to see the beverages in the cooler without opening the door. 


Claims 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (2,245,234) in view of Perrins (US 2004/0025530 A1), Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” and Van Druten (WO 2008/069667 A2).


Regarding Claim 10: Tanner teaches a beverage cooler (10), comprising: a cooling chamber (area within 12) having an opening (opening covered by 16). 
Tanner fails to teach: a beverage container tray disposed across the opening of the cooling chamber wherein the beverage container tray comprises a plurality of beverage container openings each configured to receive a beverage container; a door disposed at each beverage container opening and configured to open when a beverage container is inserted into the respective beverage container opening; a seal disposed within each beverage container opening, wherein the seal is configured to fill a space between the beverage container opening and a beverage container disposed in the respective beverage container opening; and a visual indicator corresponding to at a beverage container opening, wherein the visual indicator is configured to display information about the temperature of a beverage container disposed in the respective beverage container opening.
Perrins teaches a beverage container tray (54) disposed across the opening of a cooling chamber (chamber inside 100) wherein the beverage container tray (54) comprises a plurality of beverage container openings (covered by 8 defined by ring 6) each configured to receive a beverage container (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a beverage container tray disposed across the opening of the cooling chamber wherein the beverage container tray comprises a plurality of beverage container openings each configured to receive a beverage container to the structure of Tanner as taught by Perrins in order to advantageously organize and support the bottles within the cooler (see Perrins, paragraph [0006], lines 1-9). 

Van Druten teaches a door (38) disposed at each beverage container opening (see Figure 3a) and configured to open when a beverage container (31) is inserted into the respective beverage container opening (see Figure 3a); a seal (34) disposed within each beverage container opening (see Figure 3a), wherein the seal is configured to fill a space between the beverage container opening and a beverage container disposed in the respective beverage container opening (see page 11, line 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a door disposed at each beverage container opening and configured to open when a beverage container is inserted into the respective beverage container opening; a seal disposed within each beverage container opening, wherein the seal is configured to fill a space between the beverage container opening and a beverage container disposed in the respective beverage container opening to the structure of Tanner as taught by Van Druten in order to advantageously provide to hold the container in place and keep cool around the beverage (see Van Druten, page 13, lines 16-23). 
Watzke teaches a visual indicator (28) corresponding to at a beverage container opening (14), wherein the visual indicator (28) is configured to display information about the temperature of a beverage container (18) disposed in the respective beverage container opening (paragraph [0042], lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a visual indicator corresponding to at a beverage container opening, wherein the visual indicator is configured to display information about the temperature of a beverage container disposed in the respective beverage container opening to the structure of Tanner modified supra as taught by Watzke in order to advantageously provide the user with the status of the beverage in a desired setting operation (see Watzke, paragraph [0042], lines 1-10). 

Regarding Claim 11: Tanner teaches further comprising a refrigeration system (system in 13 and 21).
Regarding Claim 12: Tanner teaches further wherein the refrigeration system (system in 13 and 21) comprises an evaporator coil (21) and a fan (25) disposed within the cooling chamber (12).  
Regarding Claim 14: Tanner modified supra wherein the beverage container (38 of Tanner) disposed in one of the beverage container openings (6 of Perrins) is accessible by a user (via 16 of Tanner) to receive a chilled beverage container (38 of Tanner).  
 Regarding Claim 15: Tanner modified supra further teaches wherein the doors (38 of Van Druten) are biased to be closed when a beverage container (38 of Tanner) is not in the respective beverage container opening (6 of Perrins).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner (2,245,234) in view of Perrins (US 2004/0025530 A1), Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” and Van Druten (WO 2008/069667 A2), as applied to claim 10 above, and further in view of Rocha (US 2008/0225510 A1).

Regarding Claim 13: Tanner modified supra fails to teach wherein the visual indicator comprises a plurality of LED lights disposed along a perimeter of the beverage container opening. 
Rocha teaches wherein a visual indicator (430) comprises a plurality of LED lights (paragraph [0044], line 1) disposed along a perimeter of an opening (see Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the visual indicator comprises a plurality of LED lights disposed along a perimeter of the beverage container opening to the structure of Tanner modified supra as taught by Rocha in order to advantageously provide lighting all around the opening perimeter to draw attention to the opening (see Rocha, paragraph [0044]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner (2,245,234) in view of Perrins (US 2004/0025530 A1), Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” and Van Druten (WO 2008/069667 A2), as applied to claim 10 above, and further in view of Rudick et al. (US 2008/0067187 A1), hereafter referred to as “Rudick,” and Fulmer (2,506,717). 

Regarding Claim 16: Tanner modified supra fails to teach wherein the doors comprise two adjacent door flaps, wherein a sealed seam is formed between the two door flaps when the door flaps are in a closed position.
Rudick teaches wherein doors comprise two adjacent door flaps (350), wherein a closed gap (closed gap, see paragraph [0031]) is formed between the two door flaps (350) when the door flaps are in a closed position (see paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the doors comprise two adjacent door flaps, wherein a closed gap is formed between the two door flaps when the door flaps are in a closed position to the structure of Tanner modified supra as taught by Rudick in order to advantageously provide to use a pair of doors to close the opening when a bottle is not in place, and the doors prevent the opening from being exposed (see Rudick, paragraph [0028]).
Fulmer teaches wherein doors comprise two adjacent door flaps (40), ) wherein a sealed seam (when flaps 40 seal at sides, see Figure 1, Column 4, lines 42-60) is formed between the two door flaps (two separate 40s) when the door flaps (40) are in a closed position (Column 4, lines 42-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the doors comprise two adjacent door flaps, wherein a closed gap is formed between the two door flaps when the door flaps are in a closed position to the structure of Tanner modified supra as taught by Fulmer in order to advantageously provide to use doors to close the opening when a bottle is not in place, and the doors prevent the opening from being exposed and preserving the temperature in the cooler (see Fulmer, Column 4, lines 42-60).

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (2,245,234) in view of Perrins (US 2004/0025530 A1) and Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke.”

Regarding Claim 17: Tanner teaches a beverage cooler (10), comprising: a cooling chamber (12) having an opening (via 16); a cooler door (16) disposed across the opening of the cooling chamber (12), wherein the cooler door (16) may be opened by a user to access the cooling chamber (page 1, column 1, lines 34-36).  
Tanner fails to teach a plurality of beverage container receptacles disposed within the cooling chamber, wherein each beverage container receptacle is configured to receive a beverage container; and a visual indicator at each beverage container receptacle, wherein the visual indicator is configured to display information about the temperature of a beverage container disposed in the respective beverage container receptacle.  
Perrins teaches a plurality of beverage container receptacles (10 having slots 40 as seen in Figure 12) disposed within a cooling chamber (100), wherein each beverage container receptacle (10 in Figure 12) is configured to receive a beverage container (22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of beverage container receptacles disposed within the cooling chamber, wherein each beverage container receptacle is configured to receive a beverage container to the structure of Tanner as taught by Perrins in order to advantageously organize and support the bottles within the cooler (see Perrins, paragraph [0006], lines 1-9). 
Watzke teaches a visual indicator (28) at a beverage container receptacle (14), wherein the visual indicator (28) is configured to display information about the temperature (paragraph [0042], lines 1-10 of a beverage container (18) disposed in the respective beverage container receptacle (14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a visual indicator at each beverage container receptacle, wherein the visual indicator is configured to display information about the temperature of a beverage container disposed in the respective beverage container receptacle to the structure of Tanner as taught by Watzke in order to advantageously provide the user with the status of the beverage in a desired setting operation (see Watzke, paragraph [0042], lines 1-10). 

Regarding Claim 19: Tanner modified supra fails to teach wherein the visual indicators are disposed along perimeters of the beverage container receptacles. Tanner modified supra teaches all the structure required by the claim. It would be obvious to one of ordinary skill in the art before the effective filing date to recognize that the positioning of the visual indicators is merely a rearrangement of the parts is disclosed by the references and/or is merely design choice, see MPEP 2144.04 VI. C.

Regarding Claim 20: Tanner modified supra fails to teach wherein the visual indicators are disposed within the beverage container receptacles. Tanner modified supra teaches all the structure required by the claim. It would be obvious to one of ordinary skill in the art before the effective filing date to recognize that the positioning of the visual indicators is merely a rearrangement of the parts is disclosed by the references and/or is merely design choice, see MPEP 2144.04 VI. C.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner (2,245,234) in view of Perrins (US 2004/0025530 A1) and Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” as applied to claim 17 above, and further in view of Rocha (US 2008/0225510 A1) and Ashworth (US 7,913,925 B2).

Regarding Claim 18: Tanner modified supra fails to teach wherein the visual indicator is a plurality of LED lights that vary in color according to the temperature of the beverage container. 
Ashworth teaches LED lights that vary in color according to a temperature (Column 4, lines 11-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of LED lights that vary in color according to the temperature of the beverage container to the structure of Tanner modified supra as taught by Ashworth in order to advantageously use different colors to indicate the temperature being sensed and the current conditions to the user (see Ashworth, Column 4, lines 11-62).
Rocha teaches wherein a visual indicator (430) comprises a plurality of LED lights (paragraph [0044], line 1) disposed along a perimeter of an opening (see Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the visual indicator comprises a plurality of LED lights disposed along a perimeter of the beverage container opening to the structure of Tanner modified supra as taught by Rocha in order to advantageously provide lighting all around the opening perimeter to draw attention to the opening (see Rocha, paragraph [0044]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner (2,245,234) in view of Perrins (US 2004/0025530 A1) and Watzke et al. (US 2017/0045289 A1) hereafter referred to as “Watzke,” as applied to claim 20 above, and further in view of Doucet et al. (US 2012/0159968 A1), hereafter referred to as “Doucet.”

Regarding Claim 21: Tanner modified supra fails to teach wherein at least a portion of the cooler door is transparent such that a user may see into the first chamber.
Doucet teaches wherein at least a portion of a cooler door (15 of Doucet) is transparent such that a user may see into a first chamber (paragraph [0045], lines 11-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein at least a portion of the cooler door is transparent such that a user may see into the first chamber to the structure of Tanner modified supra as taught by Doucet in order to advantageously provide the user the ability to see the beverages in the cooler without opening the door. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lundberg et al. (US 2017/0176096 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                  
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763